Citation Nr: 0917890	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 






REMAND

The RO has reported that the Veteran had active military 
service from January 1980 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and February 2005 rating 
decisions of the VA RO in Cleveland, Ohio.

Procedurally, the Board notes that service connection for a 
bipolar disorder was denied in rating decisions dated in 
January and August 2001.  The Veteran did not appeal, and 
therefore, the rating decisions are final decisions.  In 
February 2003 the Veteran submitted a claim to reopen, and in 
January 2004, the RO issued a decision continuing the denial 
of service connection for bipolar disorder because the 
evidence submitted was not new and material.  However, in a 
February 2005 rating decision, after considering newly 
received service treatment records (STRs), the RO reopened 
the Veteran's claim, but denied service connection for 
bipolar disorder on the merits.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  However, if, after VA issues a decision on a 
claim, it receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file at the time of 
the prior decision, VA is required to reconsider the claim.  
38 C.F.R. § 3.156(c)).  In this case, the Veteran's STRs have 
been associated with the claims file that had not been 
considered by the RO in its January and August 2001 rating 
decisions.  (The Board notes that the RO did consider the new 
records in a February 2005 rating decision.) Specifically, 
the STRs show that the Veteran was seen on several occasions 
in the mental health service unit in 1984 and 1985.  Because 
these records are relevant to the issue on appeal, the Board 
will reconsider and evaluate the Veteran's claim for service 
connection on the merits, rather than characterizing it as a 
claim to reopen.

In this case, as discussed below, the Board finds that 
further development is needed.

As noted above, STRs in 1984 and 1985 show that the Veteran 
was seen in the mental health service unit.  A record dated 
in October 1984 shows that the Veteran was seen for 
counseling regarding his behavior and memory.  

A record dated in November 1984 shows that an evaluation was 
in progress and the results would be forwarded when 
completed.  The Veteran's STRs do not show any results from 
this evaluation.  

A record dated in February 1985 shows that the Veteran was 
seen regularly for stress management.  The Veteran's February 
1985 discharge examination did not show any psychiatric 
conditions; however, his February 1985 report of medical 
history included a reference to depression, memory problems, 
and nervous trouble.  Also dated in February 1985 is a report 
of mental status evaluation by a physician's assistant, which 
showed no abnormalities.  The evaluation indicates that the 
Veteran was evaluated because he was being considered for 
discharge for the good of service.  

VA treatment records beginning in February 1990 show that the 
Veteran has been diagnosed with bipolar disorder.

The Veteran has not been afforded a VA examination to assess 
the likelihood that a bipolar disorder began in service.  In 
order to properly assess the Veteran's claim, a VA 
examination should be accomplished.  This is especially 
important in light of the STRs that show that the Veteran was 
seen in service for mental health complaints.  

The Board notes that a VA medical record from the Cincinnati 
VAMC dated in March 2003 shows that Atlanta VA records 
indicate that the Veteran was hospitalized in March 2002 for 
a bipolar disorder.  Although the claims file does contain 
treatment records from the Decatur VAMC, there are no records 
from 2002.  On remand, the records identified in March 2003 
should be obtained and associated with the claims file, as 
should any other VA treatment records not already obtained.

Additionally, in a VA medical record dated in May 2003, the 
Veteran reported that he was approved for Social Security 
disability.  The Board notes that there are no records from 
the Social Security Administration (SSA) in the claims folder 
except for an authorization from SSA to release VA treatment 
records.  Because any records held by SSA could have a direct 
bearing on the issue on appeal here, any available SSA 
records should be obtained in order to ensure that the 
Veteran receives the due process to which he is entitled.  

Finally, the Board notes that this is a re-built claims 
folder, apparently because the original was lost.  The RO has 
indicated that it verified part of the Veteran's active 
military service, but proof from the service department is 
not in the record.  Verification from the service department 
for both periods of service should be obtained.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions: 

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The records sought should include 
any medical records generated by the 
Atlanta VA (and/or Decatur VAMC) that 
were identified in March 2003.  With any 
necessary authorization from the Veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  

2.  The RO should also obtain details of 
any SSA disability claim, past or 
present.  The RO should then contact SSA 
and obtain any records that are 
potentially related to the Veteran's 
bipolar disorder.  

3.  The RO should seek verification from 
the service department of the Veteran's 
dates of military service and evidence of 
this verification from the service 
department should be included in the 
claims file.

4.  After securing any additional records 
the Veteran may have identified, the 
Veteran should be scheduled for a VA 
psychiatric examination to determine 
whether his bipolar disorder is 
attributable to any period of active 
military service.  All necessary tests 
should be conducted.  The examiner is 
requested to, among other things, obtain 
a detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
provide an opinion as to the medical 
probabilities that the Veteran currently 
suffers from a bipolar disorder that is 
traceable to his military service.  
Specifically, the examiner should opine 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's bipolar disorder is related 
to his military service.  The examiner 
should review the claims file, including 
a copy of this remand.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and the questions presented 
in the AOJ's examination request.  If the 
report is insufficient, such as if the 
examiner says he/she can not provide an 
opinion without resort to speculation, it 
should be returned to the examiner for 
corrective action.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue in light 
of all information or evidence received.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

